IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                             )
                                              )
            v.                                )       Case No. 1207010738
                                              )
JASON L. SLAUGHTER,                           )
                                              )
                 Defendant.                   )

                              MEMORANDUM OPINION DENYING
                                MOTION FOR REARGUMENT

       Upon consideration of the Motion for Reargument (the “Motion”) filed by Jason L.

Slaughter on or about August 5, 2015; the State’s Response to Motion for Reargument (the

“Response”) filed by the State of Delaware; the arguments made on the Motion and the

Response on November 19, 2015; Superior Court Civil Rule 59(e) and Superior Court Criminal

Rule 57(d); the entire record of this case; and, for the reasons set forth more fully below, the

Motion is DENIED.

                                          INTRODUCTION

       On March 31, 2015, Mr. Slaughter filed a motion to dismiss (the “Motion to Dismiss”)

the indictment in this criminal action. Mr. Slaughter argued that dismissal was appropriate

because the State failed to timely extradite him from Georgia and try him in this criminal action

in violation of the Interstate Agreement on Detainers (the “IAD”). The State opposed the Motion

to Dismiss and filed a response in opposition on May 6, 2015.

       The Court held a hearing (the “Hearing”) on the Motion to Dismiss on July 30, 2015.

The Court heard arguments from counsel for both Mr. Slaughter and the State at the Hearing.

Through a detailed oral bench ruling issued at the conclusion of the Hearing, the Court denied

the Motion to Dismiss. As set forth more fully in the bench ruling, the Court denied the Motion

to Dismiss for two reasons: (a) Georgia had notified the State that the IAD did not apply in a
capital murder charge and that the State would need to obtain a Governor’s Warrant to bring Mr.

Slaughter to Delaware, and that Georgia notified the State of this prior to the expiration of the

180 day deadline under the IAD; and, (b) that while the State had received notice from Mr.

Slaughter under the IAD, the Court, as it must, never received actual notice of Mr. Slaughter’s

request under the IAD. In coming to its decision, the Court reviewed and relied upon 11 Del. C.

§ 2542; Fex v. Michigan, 507 U.S. 43, 50 (1993); State v. Davis, 1993 WL 138993 (Del. Super.

Apr. 7, 1993); State v. Farrow, 2005 WL 165992 (Del. Super. June 3, 2005). The Court also

reviewed Pittman v. State, 301 A.2d 508 (Del. 1973) and State v. Anthony, 1995 WL 1918899

(Del. Super. Aug. 21, 1995). The Court declined to follow the reasoning in Pittman (even

though it was a Delaware Supreme Court decision) because that decision had been superseded by

a legislative change in the statute in 1981. 1

                                                   DISCUSSION

         Motions for reargument in criminal actions are governed by Superior Court Civil Rule

59(e) and Superior Court Criminal Rule 57(d). The Court will only grant a motion for

reargument when the Court “has overlooked a controlling precedent or legal principles, or the

Court has misapprehended the law or facts such as would have changed the outcome of the

underlying decision.” 2 A motion for reargument is not an opportunity for a party to revisit

arguments already decided or to present new arguments not previously raised. 3

         The Motion contends that this Court should reconsider its decision on the Motion to

Dismiss based on the facts and holding in the Anthony case. At the Hearing, Mr. Slaughter

claims he was unable, for various purported reasons, to fully present the decision and the

1
  Farrow, 2005 WL 165992, at *2 (noting that the House report on the pending legislative change cites Pittman as
the reason for amending 11 Del. C. § 2542 to require actual notice to the prosecutor and the Court before a case can
be dismissed).
2
  See State v. Abel, Case No. 1106003662, 2011 WL 5925284 (Nov. 28, 2011)
3
  See State Farm Fire and Cas. Co. v. Middleby Corp., 2011 WL 2462661, at *2 (Del. Super. June 15, 2011).

                                                         2
underlying factual scenario present in Anthony. Now, Mr. Slaughter argues that this Court

overlooked the controlling precedent of Anthony on the issue of notice under the IAD. As this

Court failed to follow the ruling in Anthony, Mr. Slaughter contends that reargument is

appropriate. The State opposes the Motion to Dismiss. In the Response, the State argues that

Anthony is distinguishable and that the Court properly denied the Motion to Dismiss in the first

instance.

       The Court holds that the Motion fails to sets forth an adequate basis to show that the

Court overlooked a controlling precedent or legal principles, or that the Court has

misapprehended the law or facts such as would have changed the outcome of the underlying

decision. Anthony is not a controlling precedent. Anthony is a decision by this Court and not by

the Delaware Supreme Court or the United States Supreme Court. At best, Anthony, and the

reasoning in Anthony, could be persuasive, but it is not binding. Moreover, the Court considered

Anthony in the first instance with respect to the Motion to Dismiss. The Court notes that

Anthony also relies on Pittman but fails to note that Pittman had been superseded by statute.

       In addition, while Anthony may address the issue of notice under the IAD, the decision in

Anthony does not involve a situation where actions taken under the IAD would be futile because

the detaining state is requiring a Governor’s warrant. So even if the Court were to readdress its

decision on notice under the IAD using Anthony, the Court’s alternative reason for denying the

Motion to Dismiss would continue to stand as an independent basis for denying the Motion to

Dismiss as nothing in the Motion addresses this alternative reason for denying that motion.




                                                3
                                    CONCLUSION

      IT IS HEREBY ORDERED that, for the reasons stated above, the Motion is DENIED.

Dated: December 22, 2015
Wilmington, Delaware
                                             /s/ Eric M. Davis
                                             Eric M. Davis, Judge




                                         4